LUMBARD, Circuit Judge.
This is an appeal from an order of Judge Murphy of the District Court for the Southern District of New York, sitting in admiralty, awarding one half damages to the libellant, Kosnac, for the destruction of his motor launch, the Octyn, resulting from a collision with the S.S. Norcuba. Judge Murphy found that *891the negligence of both parties contributed to the accident.
On the evening of April 1, 1953, the S.S. Norcuba was anchored in the East River, off 69th Street, Brooklyn. Her master had gone ashore to telephone for berthing instructions, and various small craft, including the Octyn clustered about the ship’s ladder seeking to be hired to transport crew members to the shore. Shortly after 6:00 P. M. the captain and the pilot of the Norcuba returned to their ship and, as they were ascending the ladder, told the various launches to leave as they were getting under way immediately. All left except the Octyn which maintained her position by keeping her engine running and “whipping” her bow against the side of the Norcuba.
The Norcuba was put slow ahead at 6:23% P.M., but the Octyn maintained her position. When the ship went full ahead on a hard right, the launch tried to escape by going full speed on a hard left, but became impaled on the ship’s propeller, exploded, burned and sank.
The captain of the Octyn admitted that he heard the Norcuba up anchor at least ten minutes before the collision and that even though he had seen and heard the ship’s propeller turning over for almost the same period he did not attempt to move from her side. The trial court found that “the Octyn was conscious of its apparent danger and heedlessly waited too long and too close.” [142 F.Supp. 378.] This is undeniable.
The district court, however, held the Norcuba also at fault in failing to use the care and circumspection required of a large ship surrounded in a harbor by smaller craft, saying that “ * * * the Norcuba, conscious of the danger of its propeller to the feebler craft had the last clear chance to see that all the launches were clear of its side.” The judge below held that if someone had actually looked over the side the “Octyn’s plight could have been seen,” and the collision averted.
In the circumstances here, the Norcuba had no duty to do more than give the warning which it did sufficiently in advance of getting under way. Nor is there any evidence that any of the Nor-cuba’s crew saw the Octyn and were aware of her plight just prior to the accident. Although the doctrine of last clear chance is recognized in admiralty, The Cornelius Vanderbilt, 2 Cir., 1941, 120 F.2d 766, no evidence was adduced to show that the Norcuba had such a chance.
The warning having been given when the Octyn’s captain thereafter heard the anchor being lifted, and heard and saw the movement of the propellers of the Norcuba for ten minutes prior to the accident, he had full knowledge of the dangers attendant in attempting to maintain his position. Henjes Marine, Inc., v. United States, 2 Cir., 1949, 176 F.2d 310. During this entire period the Octyn’s motor was running. It was capable of making fifteen knots and apparently could easily have pulled away from the ship at any time up to the moment when the collision became imminent.
The decision of the district court is, therefore, reversed and the libel dismissed.